MICHAEL J. GABLEMAN, J.
¶ 38. {concurring). I agree with and fully adopt the conclusions of Justice Zeigler's concurrence. This court should apply an appropriate level of deference to the referee's findings of fact by observing the findings of fact or stipulation of facts as they exist in the record. As the per curiam notes, we are "obligated to accept the referee's findings of fact, without regard to whether or not members of this court would have reached the same findings" in the first instance. Per curiam, ¶ 31. Regardless of whether this court could have drawn inferences that Attorney Kessler made a false statement when she denied having knowledge of her husband's involvement in preparing the complaint against Judge Schudson, we are bound by the referee's findings of fact unless they have been shown to be clearly erroneous. I agree that in this case the Lawyer Regulation System failed to meet that standard. I write separately from Justice Zeigler's concurrence merely to avoid even the appearance of commenting directly or indirectly on a case in which I was a party.